14‐2318‐cv 
Sergeants Benevolent Ass’n v. Sanofi‐Aventis US 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT

                                               August Term 2014 
 
               (Argued: June 25, 2015                   Decided: November 13, 2015) 
                                                 
                                      No. 14‐2318‐cv 
                                                 
                      –––––––––––––––––––––––––––––––––––– 
                                                 
     SERGEANTS BENEVOLENT ASSOCIATION HEALTH AND WELFARE FUND, NEW 
    ENGLAND CARPENTERS HEALTH BENEFITS FUND, ALLIED SERVICES DIVISION 
                                      WELFARE FUND, 
                                    Plaintiffs‐Appellants, 
                                                 
       STATE OF LOUISIANA, CITIZENS OF THE STATE OF LOUISIANA, LOUISIANA 
 DEPARTMENT OF HEALTH AND HOSPITAL, AND ON BEHALF OF ALL OTHERS SIMILARLY 
    SITUATED, CHARLES C. FOTI, JR., IN HIS OFFICIAL CAPACITY AS THE ATTORNEY 
      GENERAL FOR THE STATE OF LOUISIANA AS PARENS PATRIAE ON BEHALF OF, 
                                          Plaintiffs, 
                                                 
                                              ‐v.‐ 
                                                 
                 SANOFI‐AVENTIS U.S. LLP, SANOFI‐AVENTIS U.S., INC., 
                                   Defendants‐Appellees. 
                                                 
                      –––––––––––––––––––––––––––––––––––– 
 
Before:       CABRANES, LIVINGSTON, and DRONEY, Circuit Judges. 
 
       Appeal  from  the  March  30,  2011  and  May  12,  2014  orders  of  the  United 
States  District  Court  for  the  Eastern  District  of  New  York  (Sandra  L.  Townes, 
Judge)  denying  Plaintiffs‐Appellants’  motion  to  certify  a  proposed  class  and 

                                                      1 
 
granting Defendants‐Appellees’ motion for summary judgment. Plaintiffs sought 
to  certify  a  class  of  health  insurance  plans  that  paid  for  prescriptions  of 
Defendants’  antibiotic  drug  Ketek,  arguing  that  Defendants  violated  the 
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq., by 
making misrepresentations that underplayed Ketek’s safety risks. Relying on our 
decision  in  UFCW  Local  1776  v.  Eli  Lilly  &  Co.,  620  F.3d  121  (2d  Cir.  2010),  the 
district court denied class certification, and later granted summary judgment to 
Defendants,  on  the  ground  that  Plaintiffs  could  not  prove  causation  by 
generalized evidence. We agree that, because Plaintiffs cannot show causation by 
generalized  evidence  and  have  offered  no  individualized  evidence,  Plaintiffs’ 
claims  may  not  be  litigated  as  a  class  action,  and  Defendants  were  entitled  to 
summary judgment on Plaintiffs’ individual claims. Accordingly, we AFFIRM the 
orders and the judgment below. 
 
                                            
                                           THOMAS  SOBOL  (Lauren  Barnes  and  Jessica 
                                           R.  MacAuley,  on  the  brief),  Hagens  Berman 
                                           Sobol  Shapiro,  LLP,  Cambridge,  MA,  for 
                                           Plaintiffs‐Appellees. 
 
                                           WILLIAM N. WITHROW JR. (Lindsey B. Mann 
                                           and J. Nick Phillips,  on the brief), Troutman 
                                           Sanders  LLP,  Atlanta,  GA,  for  Defendants‐
                                           Appellees. 
                                            
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Plaintiffs‐Appellants  are  three  health‐benefit  plans  (“HBPs”)  that  brought 

suit  under  the  Racketeer  Influenced  and  Corrupt  Organizations  Act,  18  U.S.C. 

§ 1961  et  seq.  (“RICO”),  and  various  state  laws,  claiming  that  Defendants‐

Appellees  sanofi‐aventis  U.S.  LLP  and  sanofi‐aventis  U.S.,  Inc.  (collectively, 



                                               2 
 
“Aventis”) engaged in a pattern of mail fraud by failing to disclose the true risks 

of  the  antibiotic  drug  telithromycin,  marketed  as  “Ketek.”  Plaintiffs  sought  to 

certify  a  class  of  all  HBPs  that  paid  for  Ketek  prescriptions  on  the  theory  that 

such HBPs were injured as a result of paying for Ketek prescriptions that would 

not  have  been  written  if  Aventis  had  not  concealed  Ketek’s  safety  risks.  The 

United  States  District  Court  for  the  Eastern  District  of  New  York  (Sandra  L. 

Townes,  Judge),  denied  Plaintiffs’  motion  for  class  certification,  relying  on  our 

decision  in  UFCW  Local  1776  v.  Eli  Lilly  &  Co.,  620  F.3d  121  (2d  Cir.  2010) 

(“Zyprexa”),  to  hold  that  the  individual  decisions  of  prescribing  physicians 

thwarted Plaintiffs’ effort to prove class‐wide causation using generalized proof. 

The  district  court  subsequently  granted  Aventis  summary  judgment  on  all 

claims,  again  citing  Zyprexa  and  Plaintiffs’  inability  to  prove  causation  with 

generalized evidence.  

       Although  we  agree  with  Plaintiffs  that  Zyprexa  does  not  foreclose  class 

certification for all RICO mail‐fraud claims brought against a drug manufacturer, 

we nevertheless conclude that Zyprexa’s reasoning applies to this case, and bars 

Plaintiffs’  attempt  to  certify  a  class.  While  it  may  be  possible  for  a  class  of 

plaintiffs to prove the causation element of a pharmaceutical fraud claim such as 



                                              3 
 
this  one  with  generalized  proof,  Plaintiffs  have  failed  to  offer  such  proof  here. 

Class certification was therefore correctly denied. Our class certification decision, 

moreover,  necessarily  disposes  of  the  summary  judgment  question  as  well:  if 

Plaintiffs’ RICO claims cannot be proved by generalized proof and Plaintiffs have 

adduced  no  individualized  proof  (which  they  have  not),  Plaintiffs’  claims  cannot 

survive summary judgment. We also agree with the district court’s dismissal of 

Plaintiffs’  state‐law  claims.  Accordingly,  we  affirm  the  district  court’s  orders 

denying class certification and granting Aventis’s motion for summary judgment 

on all claims. 

                                    BACKGROUND 

       A. Antibiotic Treatment Options for Respiratory Tract Infections 

       The human respiratory tract—comprising the sinuses, throat, and lungs—

is  highly  susceptible  to  invading  microorganisms.  These  microscopic  invaders 

are  the  cause  of  the  sniffling,  sneezing,  congestion,  and  coughing  that  most 

laypeople identify as symptoms of “a cold” or “the flu.” The medical community 

classifies  such  symptoms  as  those  of  either  upper  respiratory  infections—the 

common  cold  and  sinusitis  being  the  most  common  examples—or  lower 

respiratory infections—of which bronchitis and pneumonia are the most familiar. 



                                              4 
 
See  Patrick  R.  Murray  et  al.,  Medical  Microbiology  6‐7,  153‐54  (7th  ed.  2013). 

Respiratory tract infections may be caused by bacteria or by viruses; most cases 

are  caused  by  viruses.  Ctrs.  for  Disease  Control  &  Prevention,  Get  Smart:  Know 

When        Antibiotics         Work      (What        Everyone        Should       Know), 

http://www.cdc.gov/getsmart/community/about/should‐know.html  (last  visited 

Nov. 12, 2015) [hereinafter CDC, Get Smart]. 

        Antibiotic drugs were first produced for widespread use in the 1940s, and 

their  discovery  was  one  of  the  greatest  medical  advances  in  history.  Ctrs.  for 

Disease      Control       &      Prevention,      About     Antimicrobial       Resistance, 

http://www.cdc.gov/drugresistance/about.html  (last  visited  Nov.  12,  2015) 

[hereinafter  CDC,  Antimicrobial  Resistance].  One  of  the  first  antibiotic  drugs  was 

penicillin,  which  was  a member  of  a  class  of  antibiotics  known  as  beta‐lactams. 

Pneumonia:  In‐Depth  Report  (Antibiotic  and  Antiviral  Drug  Classes),  N.Y.  Times, 

http://www.nytimes.com/health/guides/disease/pneumonia/antibiotic‐and‐

antiviral‐drug‐classes.html  (last  visited  Nov.  12,  2015).  Other  beta‐lactam 

antibiotics  include  amoxicillin,  which,  with  the  addition  of  clavulanic  acid,  is 

marketed  under  the  name  Augmentin.  Id.  In  addition  to  the  beta‐lactams,  the 

most  common  classes  of  antibiotic  drug  used  to  treat  respiratory  infections  are 



                                             5 
 
macrolide drugs, such as azithromycin (Zithromax) and clarithromycin (Biaxin), 

and  the  most  recent  major  class  of  antibiotics  to  come  on  the  market, 

fluoroquinolones. Id. All categories of antibiotic drug have their own benefits and 

risks.  Antibiotics  in  all  categories,  however,  are  only  effective  against  bacteria, 

and  not  against  viral  infections.  Thus,  because  most  respiratory  tract  infections 

are viral in nature, most such infections are unaffected by antibiotics. CDC, Get 

Smart. 

       For a variety of reasons, doctors nonetheless frequently prescribe antibiotic 

drugs to patients with respiratory tract infections, even if they have no evidence 

that the infection in question is caused by a bacteria rather than a virus. This kind 

of  over‐prescription  of  antibiotic  drugs,  as  well  as  the  widespread  use  of 

antibiotic  therapies  in  general,  has  given  rise  to  a  phenomenon  known  as 

antibiotic  resistance.  CDC,  Antimicrobial  Resistance.  Antibiotic  resistance  occurs 

when  bacteria  mutate  to  become  impervious  to  the  antibacterial  action  of  a 

particular  antibiotic  drug;  this  resistant  bacterial  strain  then  multiplies  and 

spreads,  becoming  more  prevalent  as  antibiotic  drugs  wipe  out  its  competitor 

strains.  Id.  Many  of  the  bacteria  commonly  responsible  for  respiratory  tract 

infections, such as Streptococcus pneumoniae, exist in strains that have developed 



                                              6 
 
resistance to beta‐lactam antibiotics or to macrolide antibiotics. Ctrs. for Disease 

Control  &  Prevention,  Antibiotic  Resistance  Threats  in  the  United  States  79  (2013) 

(“S.  pneumonia  has  developed  resistance  to  drugs  in  the  penicillin  and 

erythromycin  groups,”  causing  19,000  excess  hospitalizations  and  7,000  deaths 

every  year.).  Some  strains  have  developed  resistance  to  multiple  classes  of 

antibiotic drugs: these are known as multi‐drug‐resistant strains, or MDRS. 

       Although  the  various  classes  of  drugs  used  to  treat  respiratory  infections 

exhibit  similar  effectiveness  and  thus  offer  a  similar  benefit,  each  class  has 

different  downsides.  Beta‐lactams  such  as  penicillin  and  amoxicillin  are  not 

suitable  for  patients  with  penicillin  allergies,  and  Augmentin  (amoxicillin  with 

clavulanic  acid)  is  a  well‐known  cause  of  liver  injury.  In  addition,  resistance  to 

both  beta‐lactams  and  to  macrolide  antibiotics  is  high.  Macrolides  can  cause 

serious  allergic  reactions,  impaired  liver  function,  and  sometimes‐fatal  heart 

problems.  Fluoroquinolones  can  cause  serious  side  effects  in  the  central  and 

peripheral  nervous  system,  and  can  cause  heart  problems.  Although  all 

antibiotics  can  cause  colitis  by  killing  the  normal,  healthy  microorganisms  in  a 

patient’s body that protect us from the dangerous bacterium Clostridium difficile, 

or  C.  dif,  see  Ctrs.  for  Disease  Control  &  Prevention,  Making  Health  Care  Safer: 



                                              7 
 
Stopping                     C.                     difficile                   Infections, 

http://www.cdc.gov/vitalsigns/HAI/StoppingCdifficile/index.html  (last  visited 

Nov.  12,  2015),  fluoroquinolones  are  particularly  prone  to  this  effect,  because 

they  attack  a  broader  spectrum  of  bacteria,  and  thus  kill  more  healthy  gut 

bacteria  than  other  drugs. All  antibiotic  drugs  can  have  dangerous  side  effects; 

antibiotics  are  responsible  for  approximately  twenty  percent  of  all  emergency 

room visits for adverse drug events. CDC, Get Smart. 

       B. The FDA Approval Process for Ketek 

            1. Aventis’s Original Application for FDA Approval for Ketek 

       On  February  28,  2000,  Aventis  submitted  a  New  Drug  Application 

(“NDA”) to the Food and Drug Administration (“FDA”) seeking approval to sell 

and  market  Ketek  as  a  treatment  for  four  types  of  respiratory  infections:  acute 

bacterial  sinusitis  (“ABS”),  acute  exacerbation  of  chronic  bronchitis  (“AECB”), 

tonsillopharyngitis, and community‐acquired pneumonia (“CAP”). In support of 

the  NDA, Aventis  submitted  data  from  in  vitro  testing  of  Ketek  against  various 

bacteria in a controlled lab setting, data from animal testing, and data from small 

human safety and efficacy trials. The in vitro data demonstrated that Ketek was 

capable  of  killing  strains  of  common  bacterial  pathogens  that  were  resistant  to 



                                             8 
 
other  antibiotics,  including  MDRS,  though  in  vitro  results  cannot  always  be 

replicated in clinical trials. 

       At the time when the FDA was considering the Ketek application, the FDA 

used  a  non‐inferiority  standard  to  assess  the  efficacy  of  antibiotic  drugs  in 

treating  respiratory  tract  infections.  This  means  that  the  FDA  accepted,  as 

conclusive proof of a drug’s effectiveness, trials demonstrating that a new drug 

was no worse at treating a particular illness than existing, approved drugs—or, 

at  least,  was  not  so  much  worse  than  existing  drugs  that  it  fell  below  a  set 

statistical  threshold.  The  FDA  did  not  require,  and  there  was  thus  no  incentive 

for  a  manufacturer  to  conduct,  studies  comparing  the  effectiveness  of  the  new 

drug  to  the  effectiveness  of  a  placebo.  In  other  words,  manufacturers  were 

merely required to prove that their product was no worse than similar products, 

even  though—because  minor  respiratory  infections  like  sinusitis  and  bronchitis 

usually go away on their own even without medication—the FDA did not know 

whether any of those similar products actually improved patient outcomes. This 

odd  situation  arose  mostly  by  historical  accident:  because  antibacterial  drugs 

were discovered so long ago and represented such a major advance in treatment, 

“antibacterial  therapy  was  incorporated  into  clinical  practice  .  .  .  before  clinical 



                                               9 
 
trial design had become more sophisticated.” J.A. 4448. There was also an ethical 

concern regarding giving sick patients placebos instead of real drugs.  

       Aventis’s  Ketek  application  was  evaluated  by  the  FDA’s  Anti‐Infective 

Drug Advisory Committee (“AIDAC”), a panel of experts tasked with assessing 

an antibiotic drug’s risk/benefit profile and making an approval recommendation 

to  the  FDA.  The  agency  usually  follows  the  recommendation  of  such  a 

committee, but it is not bound by it. On April 26, 2001, the AIDAC met and voted 

to  recommend  limited  approval  of  Ketek  only  for  treatment  of  CAP—the  most 

serious of the four conditions considered. The committee also recommended that 

further  studies  be  performed  to  assess  Ketek’s  potential  side  effects,  known  in 

the  medical  community  as  “adverse  events.”  Specifically,  the AIDAC  members 

were concerned that Ketek might have serious but rare side effects that the small‐

scale  clinical  trials  conducted  thus  far  might  not  have  revealed.  Following  this 

meeting,  the  FDA  sent  Aventis  a  letter  finding  its  application  for  CAP,  AECB, 

and  ABS  (though  not  tonsillopharyngitis)  “approvable”—subject  to  the 

performance  of  a  large‐scale  clinical  study.  Such  a  study  would  ideally  reveal 

rarer side effects that might not have appeared in trials of only a few hundred or 

few  thousand  subjects.  In  other  words,  the  study  recommended  by  the AIDAC 



                                            10 
 
would  be  a  microcosm  of  what  could  be  expected  to  happen  if  Ketek  were 

approved and entered the marketplace. 

          2. Study 3014 

       Aventis  agreed  to  perform  such  a  study,  and  enlisted  Pharmaceutical 

Product Development, Inc. (“PPD”) to create the study protocol for and oversee 

the operation of what Aventis dubbed “Study 3014.” Study 3014 was designed to 

enroll  24,000  patients,  half  of  whom  would  be  treated  with  Ketek,  and  half  of 

whom would be treated with Augmentin. Patients were to be randomly assigned 

to  one  or  the  other  drug.  PPD  was  charged  with  recruiting  physicians,  who 

would  be  paid  $400  for  every  patient  of  theirs  who  completed  the  study.  The 

study  required  that  each  patient  be  diagnosed  with  ABS,  AECB,  or  CAP  at  an 

initial appointment, at which baseline labs would be drawn and one of the two 

study medications would be prescribed. The protocol then required two follow‐

up visits. 

       Study 3014 was a fiasco. Dr. David Ross, who was the primary FDA safety 

reviewer responsible for review of Ketek, testified before a congressional hearing 

that the fraud in Study 3014 was “unprecedented . . . at this scope and scale.” J.A. 

4213. “[O]ut of 10 [study] sites that were inspected [by the FDA], all had serious 



                                           11 
 
problems that made their data completely unreliable. . . . [E]very single one was 

found  to  have  significant  violations  of  what  are  called  Good  Clinical  Practices, 

the  rulebook  for  conducting  clinical  trials.  Four  of  the  10—40  percent—were 

referred  for  criminal  investigation.”  Id.  Most  egregiously,  the  study’s  largest 

enroller  by  far—Dr.  Anne  Kirkman‐Campbell,  who  enrolled  407  patients—

fabricated data on a vast scale. In the end, FDA investigators determined that she 

had  only  administered  the  study  drugs  to  fifty  patients,  and  that  the  other  350 

patients  were  fictitious.  Another  study  site  regularly  failed  to  report  adverse 

events, while yet another site submitted suspiciously similar records for multiple 

subjects,  including  nearly  identical  blood  test  results.  A  site  that  enrolled  160 

patients  was  run  by  a  doctor  who  was  ignorant  of  the  study  guidelines  or  the 

Good  Clinical  Practices  rules,  “argumentative  about  complying  with  the 

guidelines,” and “[un]interested in learning about” them. J.A. 3798‐99. 

       As a result of this widespread fraud and incompetence, the FDA Division 

of Scientific Investigations (“DSI”) concluded that “[t]he integrity of data from all 

sites involved in Study 3014 cannot be assured with any degree of confidence.” 

J.A. 643. “[I]f these sites, which were high‐enrolling sites, where supposedly the 

company had been keeping close tabs on the doctors, were unreliable, the rest of 



                                            12 
 
the  sites  couldn’t  be  relied  on  either.”  J.A.  4213.  Ultimately,  because  “the 

integrity of data from all of the 1,800 investigative sites . . . could not be assured,” 

the  FDA  “did  not  rely  on  those  data  to  take  a  regulatory  action.”  J.A.  4539;  see 

also  J.A.  4387  (“Although  the  FDA  did  not  rely  on  study  3014  to  support 

approval,  we  reviewed  the  study  for  safety  findings  that  would  have  counted 

‘against  the  drug,’  as  is  consistent  with  good  review  practice.”).  Thus,  Study 

3014’s  ultimate  conclusion—that  Ketek  was  comparable  to Augmentin  in  safety 

and effectiveness—was worthless. 

          3. FDA Approval of Ketek 

       On  July  24,  2002—before  the  FDA  had  reason  to  suspect  fraud  in  Study 

3014—Aventis  filed  its  amended  NDA,  including  data  from  Study  3014,  and 

post‐marketing safety data from countries in Europe and South America, where 

Ketek  had  already  been  approved  for  sale.  Aventis’s  report  about  Study  3014 

omitted any mention of the study’s data integrity problems. On October 15, 2002, 

DSI  began  its  investigation  of  Dr.  Kirkman‐Campbell’s  involvement  in  Study 

3014, which led swiftly to discovery of her fraud.  

       On  January  8,  2003,  the AIDAC  met  for  a  third  time  to  discuss  the  Ketek 

application. The committee was missing crucial information, however—the FDA 



                                              13 
 
did not reveal to the AIDAC members any information relating to DSI’s ongoing 

investigation of Study 3014. Unaware of the unreliability of Study 3014’s results, 

the AIDAC recommended that the FDA approve Ketek for ABS, AECB, and CAP. 

The  FDA,  armed  with  the  information  the  AIDAC  lacked,  did  not  accept  the 

committee’s recommendation, but instead requested additional information from 

Aventis  concerning  both  Study  3014  and  post‐marketing  safety  data  from 

countries where Ketek was already in use. 

       Finally,  on  April  1,  2004,  the  FDA  approved  Ketek  for  three  indications: 

ABS,  AECB,  and  CAP.  Because  the  agency  was  aware  that  Study  3014  was 

unreliable,  and  Aventis  had  conducted  no  other  large‐scale  safety  studies,  the 

FDA relied almost entirely on post‐marketing safety reports from other countries 

in  approving  the  drug.  This  was  highly  unusual.  See  J.A.  4231  (Dr.  David 

Graham,  associate  director  for  science  and  medicine  in  FDA’s  Office  of 

Surveillance  and  Epidemiology,  testified  that  he  could  not  “think  of  a  single 

other example where FDA used such data as the primary basis for the approval 

of a drug[‘s] safety.”). 

       At congressional hearings later convened on the topic of Ketek’s approval, 

witnesses  put  forth  different  explanations  for  the  FDA’s  decision.  Dr.  Ross 



                                           14 
 
pointed to “a culture of approval” at the FDA, J.A. 4199, and “a fear of being seen 

as  holding  up  new  products,”  J.A.  4220.  Dr.  John  Powers,  former  lead  medical 

officer  for  antimicrobial  drug  development  at  the  FDA,  noted  that  there  were 

“economic  issues  regarding  antibiotic  development  that  were  pressuring  FDA 

from  the  outside”—namely,  drug  companies  “had  decided  to  stop  antibiotic 

discovery”  because  the  market  for  antibiotics  is  flooded  with  generic 

competitors,  and  because  antibiotics  are  not  as  lucrative  as  drugs  like 

antidepressants or statins, which are taken continuously for months or years. J.A. 

4200‐02. This slowdown in the development of new antibiotic drugs, according to 

Dr.  Powers,  was  especially  dangerous  given  the  need  for  new  drugs  to  replace 

older  antibiotics  to  which  antibiotic  resistance  had  developed.  In  this 

environment,  “if  [the]  FDA  made  any  moves  to  increase  the  rigor  of  scientific 

studies in the area of antibiotics,” there was a fear that “it would be perceived as 

a . . . disincentive” to the development of new drugs. J.A. 4201. Dr. Andrew von 

Eschenbach,  then‐commissioner  of  the  FDA,  testified  that  Ketek’s  approval  was 

based  on  “the  need  for  newer,  more  effective  antibiotics”  to  “overcome 

resistance” and add to the “antibiotic armamentarium.” J.A. 4298. 




                                           15 
 
       The label agreed upon by Aventis and the FDA for Ketek noted that there 

was some risk of liver failure associated with the drug, but this information was 

not included in the “Warnings” section, nor was any indication included therein 

that Ketek should not be prescribed to patients with a history of liver problems. 

J.A. 3934‐35. No information from Study 3014 appeared on the Ketek label. The 

FDA’s approval of Ketek, like FDA approval of any other drug, see Zyprexa, 620 

F.3d  at  127,  permitted  doctors  to  prescribe  Ketek  not  only  for  its  approved 

indications  (ABS, AECB,  and  CAP),  but  also  for  any  other  disease  or  symptom 

for which an individual physician thought it might be effective. Prescription of a 

drug for an indication other than the indications approved by the FDA is called 

“off‐label” prescription or “off‐label” use. Id.  

       C. Ketek in the Marketplace 

          1. The Marketplace for Antibiotic Drugs 

       A  prescription  for  antibiotic  drugs,  like  any  prescription,  involves  three 

main actors: the patient, who takes the medication and often assumes some share 

of  the  cost;  the  doctor,  who  prescribes  the  drug  but  is  not  involved  with  the 

financial side of the prescription; and the payer, who covers the majority of the 

drug’s  cost.  For  insured  patients,  the  payer  is  a  health‐benefit  plan  (“HBP”), 



                                            16 
 
which  pays  whatever  cost  the  patient’s  co‐pay  does  not  cover.  Plaintiffs  in  this 

case  are  all  HBPs.  Most  HBPs  contract  out  their  prescription  drug  benefit 

coverage to pharmacy benefit managers (“PBMs”), and all three named plaintiffs 

here  did  so.  PBMs  manage  approximately  seventy‐five  percent  of  all  outpatient 

prescription  drug  claims,  and  the  three  largest  PBMs—Medco,  Caremark,  and 

Express  Scripts—handle  about  two‐thirds  of  those  claims,  or  about  half  of  all 

retail prescriptions. 

       Most  PBMs  use  formularies  to  outline  which  drugs  are  covered  by  a 

particular plan and what type of coverage each drug receives. Many formularies 

are  “tiered,”  often  using  a  three‐tier  system  which  separates  generics  (Tier  1), 

“preferred” brand name drugs (Tier 2), and “non‐preferred” brand name drugs 

(Tier 3). J.A. 1138‐39. Tier 1 drugs require the smallest co‐pay, and may even be 

free, while Tier 2 and Tier 3 drugs will be progressively more expensive for the 

patient.  J.A.  68.  Formularies  may  also  place  freestanding  restrictions  on  their 

coverage of a drug—for example, they may refuse to cover a particular drug until 

a  preferred  alternative  has  been  tried,  and  has  failed.  It  is  rare  for  a  PBM  to 

remove  an  FDA‐approved  drug  from  its  formulary,  although  PBMs  regularly 

move particular drugs up or down a tier based on new information about a drug. 



                                             17 
 
       Although HBPs implement tiered formularies and otherwise classify drugs 

in  order  to  incentivize  patients  to  request  cheaper,  safer,  and  more  effective 

drugs over more expensive, dangerous, or ineffective ones, the ultimate decision 

regarding  which  drug  will  be  prescribed  to  a  patient  rests  entirely  with  the 

patient’s doctor. The parties to this case agree that a variety of factors contribute 

to  a  physician’s  decision,  including  both  patient‐specific  factors  and  the 

physician’s  own  experience  with,  and  knowledge  about,  the  various  options. 

Those  factors  include,  in  the  case  of  antibiotics:  the  patient’s  age  and  sex,  the 

possibility of pregnancy, drug allergies, success of prior courses of treatment in 

this patient, other medications the patient is taking, other illnesses the patient is 

experiencing, family history, drug compliance tendencies (whether the patient is 

likely  to  take  and  finish  the  course  of  treatment  as  prescribed),  patient 

preferences,  side  effects  from  previous  antibiotics,  the  likelihood  of  antibiotic 

resistance in the patient, the profile of antibiotic resistance in the region, and, of 

course, the drug’s safety and efficacy.  

       There  are  many  antibiotic  drugs  available  to  treat  respiratory  tract 

infections,  including  AECB,  ABS,  and  CAP.  As  discussed  above,  each  class  of 

drug, and each individual drug within that class, comes with its own particular 



                                             18 
 
risks  and  benefits,  including  the  type  and  severity  of  potential  side  effects,  the 

existence of resistant organisms, and whether the drug targets a broad or narrow 

spectrum  of  bacteria.  Ketek’s  competitors  also  vary  significantly  in  cost. 

Zithromax,  in  the  timespan  shortly  after  Ketek’s  entrance  into  the  market,  cost 

$39.54 for a full course of therapy, while Levaquin (a fluoroquinolone) cost $62.09 

for a course of treatment for AECB and $124.18 for a course of treatment for ABS. 

Amoxicillin clavulanate cost $75.77 for a full course of therapy for both diseases. 

Generic  competitors  like  penicillin  cost  much  less.  Ketek  was  priced  close  to 

Zithromax,  which Aventis  considered  its  main  competitor:  $46.15  per  course  of 

therapy for both ABS and AECB.  

       Following FDA approval, HBPs placed Ketek on their formularies. At the 

time  relevant  to  this  action,  two  of  the  named  plaintiffs,  New  England 

Carpenters  Health  Benefits  Fund  (“NEC”)  and Allied  Services  Division  Welfare 

Fund  (“ASD”),  employed  a  three‐tiered  formulary;  Sergeants  Benevolent 

Association Health and Welfare Fund (“SBA”), the third named plaintiff, did not 

employ a tiered formulary at all. It is not clear in which tier ASD’s PBM classified 

Ketek during the relevant time period; all that is known is that, as of March 2010, 

ASD’s PBM listed Ketek as “Tier 2,” which is the tier for preferred brand‐name 



                                             19 
 
drugs.  NEC  covered  Ketek  at  Tier  2  until  December  2006,  at  which  point  it 

moved  Ketek  to  Tier  3.  SBA,  which  does  not  employ  a  tiered  formulary,  has 

covered  Ketek  at  the  same  level  from  the  time  of  its  original  FDA  approval 

through the date of the district court’s summary judgment decision. 

          2. Ketek’s Market Performance 

       After  FDA  approval  in April  2004,  Ketek  entered  the  market  in  July  2004 

and became an immediate commercial success. Even though Ketek only became 

available halfway through the year, Ketek was prescribed 859,696 times in 2004. 

Ketek  sales  grossed  $209  million  in  2005  alone,  and  Dr.  Ross  estimated  that,  in 

2006,  a  Ketek  prescription  was  written  “every  four  or  five  seconds.”  J.A.  4202. 

CAP represented only eight percent of Ketek prescriptions; the rest were for ABS, 

AECB, or off‐label indications. 

       Ketek  entered  a  market  that  was  in  a  significant  state  of  flux.  Zithromax, 

the  market  leader,  and  the  drug  that Aventis  considered Ketek’s  true  rival,  was 

scheduled to go off‐patent in the fourth quarter of 2005. Biaxin, another popular 

macrolide antibiotic, was scheduled to go generic in the second quarter of 2005. 

Cefzil,  a  less  popular  competitor,  was  going  off‐patent  in  the  third  quarter  of 

2005,  and  Levaquin  and  Tequin,  two  of  the  first  fluoroquinolone  drugs,  were 



                                             20 
 
scheduled to go off‐patent in 2007. In other words, Ketek entered a market which 

was dominated by brand‐name drugs facing off against other brand‐names, but 

which  likely  would  not  remain  that  way  for  long.  Ketek  had  to  be  able  to 

compete  even  when  its  most  popular  rivals  became  cheaper  and  more  widely 

available than ever before. 

       Ketek’s  sales  peaked  in  the  winter  months  and  dropped  in  the  summer 

months,  which  is  typical  for  drugs  treating  seasonal  illnesses  like  sinusitis  and 

pneumonia. After the peak sales of winter 2005‐06, however, sales dropped much 

more  steeply  than  they  had  following  the  first  winter  peak  in  2004‐05;  sales 

ultimately fell to about 60,000 prescriptions in July 2006, far below the July 2005 

low of about 140,000 prescriptions.  Ketek’s numbers then began to rise again, as 

expected in the fall and winter, but on a much smaller scale. Indeed, Ketek’s peak 

for the 2006‐07 winter was only about 130,000 prescriptions—lower than Ketek’s 

summer  2005  “low”  of  about  140,000.  In  short,  Ketek’s  sales  took  an 

unmistakable  dive  starting  in  early‐to‐mid‐2006.  The  reason  or  reasons  for  this 

precipitous decline are intensely disputed by the parties. 

          3. Ketek’s Post‐Marketing Safety History 




                                            21 
 
       The FDA maintains a publicly available database of spontaneous reports of 

adverse  drug  reactions,  known  as  the  Adverse  Event  Reporting  System,  or 

“AERS.”  In  March  2005,  slightly  less  than  a  year  after  Ketek  was  approved,  the 

FDA Center for Drug Evaluation and Research asked the Division of Drug Risk 

Evaluation (“DDRE”) to evaluate reports appearing in AERS related to Ketek —

specifically,  reports  of  “visual  disturbances,  automobile  accidents,  liver  events, 

and syncope/loss of consciousness.” J.A. 2230. After assessing the AERS reports 

in detail and determining that a number of the reported hepatic adverse events 

were  caused  by  something  other  than  Ketek,  DDRE  concluded  that  the  hepatic 

adverse  event  reports  were  “consistent  with  those  seen  prior  to  approval  in 

worldwide  experience  and  as  described  in  the  current  labeling.”  Id.  DDRE 

recommended only “including a statement in the PRECAUTIONS section [of the 

Ketek label], following the current statement about hepatic dysfunction, that the 

hepatic dysfunction may be severe (as [was] currently stated in [other parts of the 

label]).” Id. 

       By the end of January 2006, Ketek had been prescribed approximately four 

and a half million times, and ten cases of serious hepatic adverse events closely 

associated  with  Ketek  had  been  reported  to  AERS,  including  two  deaths.  On 



                                            22 
 
January  20,  2006,  the  medical  journal  Annals  of  Internal  Medicine  published  a 

short article describing a cluster of three Ketek‐associated hepatic adverse events 

that occurred in North Carolina. All three patients were previously healthy; one 

patient  died,  one  spontaneously  recovered,  and  one  required  a  liver  transplant. 

On  the  same  date  that  the  article  was  published  online,  and  prompted  by  the 

publication  of  said  article,  the  FDA  issued  a  Public  Health Advisory  regarding 

Ketek.  The  Public  Health  Advisory  affirmed  that  earlier  studies  had  suggested 

“that  the  risk  of  liver  injury  with  [Ketek]  was  similar  to  that  of  other  marketed 

antibiotics,”  but  nevertheless  recommended  that  healthcare  providers  “monitor 

patients taking [Ketek] for signs or symptoms of liver problems.” J.A. 3984‐85. 

       The year 2006 saw a spike in reports of hepatic adverse events associated 

with Ketek. The six months from January 2006 to June 2006 saw twenty‐five cases 

of  serious  hepatic  side  effects  reported  as  associated  with  Ketek—more  than 

twice as many as had been reported in the entire eighteen months that Ketek had 

previously  been  on  the  market.    The  six  months  from  June  2006  to  December 

2006  saw  an  additional  eighteen  reported  serious  adverse  hepatic  events,  for  a 

total of  fifty‐three  such  events  since  Ketek  came on  the  market. DDRE  noted  in 

an  October  2006  report  on  Ketek  that  “the  rising  trend  of  reporting  rates 



                                              23 
 
associated  with  [Ketek]  is  of  concern,”  J.A.  3855,  but  also  noted  that  the  rise  in 

reporting  of  hepatic  events  associated  with  Ketek  was  potentially  “stimulated” 

reporting  prompted  by  the Annals  of  Internal  Medicine  article  in  January  2006, 

J.A.  3866.  Stimulated  reporting  occurs  when  press  coverage  of  a  particular 

adverse event associated with a drug prompts healthcare providers to notice and 

report  similar  drug‐event  pairings  with  greater  frequency;  when  it  occurs,  this 

phenomenon  makes  it  difficult  to  compare  reporting  rates  for  different  drugs, 

because  a  higher  reported  rate  of  liver  failure  associated  with  one  drug  as 

opposed to another may simply reflect greater public salience rather than greater 

risk.  The  October  2006  DDRE  report  noted  that  the  domestic  reporting  rate  for 

Ketek‐associated  serious  hepatic  adverse  events  was  23  per  10  million 

prescriptions and recommended “consideration of regulatory actions for [Ketek] 

such  as  restricted  use  for  only  patients  who  have  failed  other  antibiotic 

treatments or even market withdrawal.” J.A. 3869.  On  June  29,  2006,  Aventis 

(with the FDA’s approval) changed Ketek’s label to include additional warnings 

about liver toxicity and sent a Dear Healthcare Professional letter to prescribers 

alerting  them  to  the  change.  On  the  same  date,  the  FDA  issued  a  press  release 

cautioning  that  many  antibiotics  may  pose  a  risk  of  liver  failure,  and  that  “as 



                                              24 
 
drug  usage  becomes  more  widespread,  it  is  expected  that  rare  adverse  events 

may be detected or reported in greater numbers.” J.A. 3061‐62. On September 12, 

2006,  the AIDAC  voted  to  reject  an  NDA  for  the  fluoroquinolone  gemifloxacin, 

targeted at ABS, in part because clinical trials demonstrated only non‐inferiority; 

the  manufacturer  could  not  prove  that  gemifloxacin  was  more  effective  than  a 

placebo. On October 23, 2006, the FDA effectively announced a new superiority 

requirement  for  antibiotic  trials  by  rejecting  an  NDA  for  another  anti‐infective 

aimed  at  respiratory  infections,  faropenem,  and  raising  no  safety  concerns  but 

instead advising the manufacturer to conduct superiority trials. 

       D. FDA Withdrawal of Approval 

       In  December  2006,  the  FDA  convened  a  joint  meeting  of  the AIDAC  and 

the  Drug  Safety  and  Risk  Management  Advisory  Committee  (“DSRMAC”)  to 

consider  whether  the  agency  should  (1)  withdraw,  limit,  or  modify  Ketek’s 

approval  for  some  or  all  of  its  three  indications;  (2)  require  changes  to  Ketek’s 

label; or (3) issue an official restriction on Ketek’s use. The meeting included both 

voting  and  non‐voting  attendees,  and  those  voting  included  members  of  both 

committees,  as  well  as  Special  Government  Employee  Consultants  and  Federal 

Employee  Consultants.  The  attendees  voted,  inter  alia,  on  the  specific  question, 



                                             25 
 
“If  superiority  studies  are  conducted  with  Ketek,  would  that  be  sufficient 

evidence to support [the conclusion that] benefit outweighs risk?” J.A. 4395‐96. 

       The  meeting’s  introductory  comments,  delivered  by  the  Director  of  the 

FDA’s  Office  of  Surveillance  and  Epidemiology,  Dr.  Gerald  Dal  Pan,  noted 

“concerns  that  non‐inferiority  trials  cannot  determine  if  the  observed  clinical 

success rate” of drugs treating respiratory infections “is due to the drug or to the 

natural  history  of  the  condition.”  J.A.  4432‐33.  Similar  concerns  about  the 

continued viability of non‐inferiority trials recurred throughout the meeting. The 

meeting  also  featured  an  FDA  statistical  analysis  of  the  Ketek‐related  reports 

appearing  in  AERS,  which  concluded  that  Ketek  displayed  a  “fairly  high” 

propensity  to  cause  hepatic  failure  but  noted  that  its  propensity  to  cause  both 

hepatic  failure  and  hepatitis  was  statistically  similar  to  that  of  another  leading 

antibiotic drug, Augmentin. J.A. 4664‐65. An epidemiological analysis of Ketek’s 

connection  to  hepatic  adverse  events  by  the  FDA’s  Office  of  Surveillance  and 

Epidemiology  concluded  that  the  “reporting  rate  for  [Ketek]‐associated  [liver 

failure] . . . was found to be similar to . . . reporting rates for selected comparators 

[in  the  quinolone  family]  .  .  .  given  variation  inherent  in  spontaneous  adverse 

event reporting.” J.A. 4753. 



                                             26 
 
        Regarding  the  deficiencies  of  Study  3014,  one  attending  consultant 

remarked that, although “[m]uch has been made . . . out of the fact” that Study 

3014 had been improperly conducted and could not be considered in connection 

with  Ketek’s  risks,  “a  clinical  trial  .  .  .  is  not  a  great  way  to  get  an  answer  to  a 

question that involves a very low event rate,” because “for the event rates we are 

talking  about,  a  24,000‐patient  trial  isn’t  going  to  show  much.”  J.A.  4844‐45. 

Another  attendee  agreed,  asking,  “how  much  power  would  a  study  of  12,000 

patients  exposed  to  [Ketek]  .  .  .  [have]  to  tell  us  about  liver  injuries  that  are 

occurring  at”  a  “potential  rate  of  1  in  20,000  to  1  in  30,000.”  J.A.  4848.  A  third 

attendee pointed out that “one other major limitation to clinical trials in terms of 

safety  data  .  .  .  is  that  the  majority  of  clinical  trials  .  .  .  don’t  enroll  very  sick 

people,” which is precisely the group of patients most likely to develop adverse 

drug  reactions  once  a  drug  is  prescribed  widely  in  the  general  population.  J.A. 

4854‐55. 

        At  the  end  of  the  meeting,  the  attendees  voted  to  withdraw  Ketek’s 

approval for ABS and AECB. Asked to state their rationale along with their votes, 

a number of members cited safety concerns, explaining that they would “need to 

know more about the risks” before allowing Ketek back on the market, J.A. 2277, 



                                                  27 
 
or that they were “concerned about the possibility that the level of toxicities we 

see right now may herald an increasing prevalence that may occur in the future,” 

J.A.  2284.  But  many  members  cited  effectiveness  instead,  noting  that,  in  the 

absence  of  superiority  trials,  Ketek  might  well  be  no  better  than  a  sugar  pill. 

Several attendees expressly explained their votes in terms of the shift from non‐

inferiority  trials  to  superiority  trials.  Two  attendees  voted  to  continue  Ketek’s 

approval based on fairness concerns, arguing that Ketek and its competitors had 

been approved when non‐inferiority trials were considered acceptable, and that 

it was “unfair to single out a single drug company because we have shifted the 

playing  grounds.”  J.A.  2280.  Finally,  the  voting  attendees  unanimously  voted 

“Yes”  on  the  question  “If  superiority  studies  are  conducted  with  Ketek,  would 

that  be  sufficient  evidence  to  support  [the  conclusion  that]  benefit  outweighs 

risk?” J.A. 4396. 

       The  FDA  accepted  the  attendees’  recommendation  that  Ketek’s  approval 

for ABS  and AECB  be  withdrawn,  and  that  Ketek  continue  to  be  approved  for 

CAP.  The  attendees  also  recommended  that  Ketek’s  label  be  amended  with  a 

“black  box  warning”  and  expressed  concern  that  foreign  postmarketing  data 

indicated  that  Ketek  exacerbated  the  rare  neurological  disorder  myasthenia 



                                            28 
 
gravis in patients already suffering from the disease, resulting in hospitalization 

and  sometimes death.  The  black  box  warning  ultimately added  to  Ketek’s  label 

in  2007  indicated  that  “Ketek  is  contraindicated  in  patients  with  myasthenia 

gravis” and referenced this data. Shortly after learning of the agency’s decision, 

Aventis  decided  to  terminate  its  rebate  contracts1  for  Ketek  and  to  stop 

promoting Ketek in the United States.  

           The  withdrawal  of  Ketek’s  approval  for  ABS  and  AECB  took  effect  on 

February  9,  2007.  On  February  13,  2007,  the  House  Energy  and  Commerce 

Subcommittee  on  Oversight  and  Investigations  began  hearings  on  the  FDA’s 

drug‐approval  process,  focused  in  large  part  on  the  FDA’s  decision  to  approve 

Ketek, the widespread fraud in Study 3014, antibiotic resistance, and the issue of 

non‐inferiority  versus  superiority  trials  for  drugs  that  address  self‐resolving 

infections  like  ABS  and  AECB.  Ketek’s  domestic  sales,  already  declining, 

continued their downward trend after the withdrawal. Ketek is still available for 

sale in the United States, but is rarely prescribed here. Sales remain brisk abroad.  

           E. Procedural History 




                                              
1 Rebate contracts are agreements through which drug manufacturers provide financial rebates to PBMs 
either to gain access to a particular formulary tier or as an incentive to increase a drug’s market.  
                                                  29 
 
           Plaintiffs  filed  the  original  complaint  in  this  action  on  January  14,  2008, 

alleging violations of state consumer protection laws and unjust enrichment.2 On 

June  4,  2008,  Plaintiffs  filed  a  second  amended  complaint,  alleging  for  the  first 

time  a  substantive  RICO  violation  under  18  U.S.C.  § 1962(c)  and  a  RICO 

conspiracy  in  violation  of  18  U.S.C.  § 1962(d).  The  substantive  RICO  claim 

alleged that the “association‐in‐fact” between Aventis and PPD, the supervisor of 

Study 3014, constituted a criminal enterprise with a common purpose to enable 

Aventis “to fraudulently represent that Ketek had valid regulatory approval for 

broad  antibiotic  uses.”  Special  App.  69.  The  predicate  acts  alleged  were  mail 

fraud,  wire  fraud,  tampering  with  witnesses,  and  use  of  interstate  facilities  to 

conduct  unlawful  activity.  Id.  Plaintiffs  sought  class‐wide  refund  damages  of 

$195.1  million  and  class‐wide  unjust  enrichment  damages  of  $224  million.  If 

Plaintiffs’ RICO claims were successful, they stood to recover treble damages of 

nearly $600 million, not including any recovery for unjust enrichment. 

           In  May  2010,  Plaintiffs  moved  to  certify  a  class  including  all  HBPs  that 

paid or incurred costs for Ketek between April 1, 2004, when the drug received 


                                              
          The  State of Louisiana and its instrumentalities were also originally  named  as 
           2

plaintiffs in the complaint, but they voluntarily dropped out of the litigation on May 21, 
2008. 

                                                 30 
 
FDA  approval,  and  February  12,  2007,  when  it  lost  such  approval  for ABS  and 

AECB. Plaintiffs argued, inter alia, that Ketek was so dangerous that no physician 

would  have  prescribed  Ketek  if Aventis  had  not  concealed  its  true  safety  risks; 

every Ketek prescription, according to Plaintiffs, was thus traceable to Aventis’s 

alleged  fraud.  Magistrate  Judge  Ramon  Reyes  issued  a  Report  and 

Recommendation  recommending  that  class  certification  be  denied  because 

Plaintiffs  could  not  establish  through  generalized  proof  that  Aventis’s  alleged 

RICO  violations  caused  Plaintiffs’  injuries.  Sergeants  Benevolent  Ass’n  Health  & 

Welfare  Fund  v.  Sanofi‐Aventis  U.S.  LLP,  No.  08‐cv‐0179  (SLT)  (RER),  2011  WL 

824607  (E.D.N.Y.  Feb.  16,  2011)  (“Sergeants  I”).  Judge  Reyes  reasoned  that  this 

case is virtually identical to Zyprexa, in which this Court held that RICO claims 

brought  by  HBPs  against  Eli  Lilly  (“Lilly”)  under  the  theory  that  Lilly 

misrepresented Zyprexa’s safety and efficacy were not susceptible to generalized 

proof,  because  physicians’  individual  treating  decisions  disrupted  the  causal 

chain.  Id.  at  *15.  That  Report  and  Recommendation  was  adopted  by  the  district 

court  on  March  30,  2011.  Sergeants  Benevolent  Ass’n  Health  &  Welfare  Fund  v. 

Sanofi‐Aventis U.S. LLP, No. 08‐cv‐0179 (SLT) (RER), 2011 WL 1326365 (E.D.N.Y. 

Mar.  30,  2011)  (“Sergeants  II”).    Plaintiffs  petitioned  this  Court  for  immediate 



                                            31 
 
appeal of the class certification decision, but their petition was denied on July 28, 

2011. 

         On December 22, 2011, Aventis moved for summary judgment with respect 

to  all  four  causes  of  action  alleged  in  the  second  amended  complaint,  arguing 

that Plaintiffs could not prove causation under RICO or prove that they suffered 

an  injury,  and  arguing  that  Plaintiffs’  state‐law  claims  failed  because  Plaintiffs 

could not prove a violation of any of the state consumer protection statutes listed 

in the second amended complaint or make out an unjust enrichment claim under 

the law of their home states. On January 4, 2012, the district court again referred 

the matter to Magistrate Judge Reyes, who recommended that Aventis’s motion 

for  summary  judgment  be  granted  in  its  entirety.  Sergeants  Benevolent  Ass’n 

Health & Welfare Fund v. Sanofi‐Aventis U.S. LLP, No. 08‐cv‐0179 (SLT) (RER), 2012 

WL 4336218 (E.D.N.Y. Sept. 17, 2012) (“Sergeants III”). 

         On  May  12,  2014,  the  district  court  adopted  Judge  Reyes’s  Report  and 

Recommendation  except  to  the  extent  that  Judge  Reyes  recommended  limiting 

the state‐law causes of action to claims brought pursuant to the laws of Plaintiffs’ 




                                            32 
 
home  states.3    Sergeants  Benevolent  Ass’n  Health  &  Welfare  Fund  v.  Sanofi‐Aventis 

U.S.  LLP,  20  F.  Supp.  3d  305  (E.D.N.Y.  2014)  (“Sergeants  IV”).  The  district  court 

expressed  concern  that  “the  causal  connection  between  [Aventis]’s  alleged 

wrongdoing  and  Plaintiffs[’]  injury  might  be  too  attenuated  to  meet  RICO’s 

[proximate]  causation  requirement,”  but  ultimately  based  its  causation  holding 

on Zyprexa’s statements to the effect that physicians’ prescribing decisions are too 

independent  to  allow  proof  of  causation  through  generalized  proof.  Id.  at  327. 

The district also held that, “[e]ven assuming that the decline in Ketek sales was 

caused exclusively by safety considerations, one cannot use generalized proof to 

determine  the  injury  to  Plaintiffs  caused  by  [Aventis]’s  misconduct,”  because 

Plaintiffs  could  not  prove  which  antibiotics  would  have  been  prescribed  in  the 

place  of  Ketek  and  whether  those  drugs  would  have  been  less  expensive  than 

Ketek. Id. at 327‐28. 

           Regarding  Plaintiffs’  state‐law  claims,  as  relevant  here,  the  district  court 

held  that:  (1)  Plaintiffs’  claims  under  New  York  General  Business  Law  § 349(a), 

Massachusetts  General  Law  chapter  93A,  and  the  Illinois  Consumer  Fraud  and 


                                              
          Plaintiffs  subsequently  chose  to  dismiss  their  claims  brought  pursuant  to  the 
           3

laws  of  sixteen  other  states  in  order  to  permit  the  immediate  appeal  of  the  district 
court’s summary judgment decision.  

                                                 33 
 
Deceptive Business Practices Act all failed because Plaintiffs could not prove that 

they suffered an injury as a result of Aventis’s actions; (2) that Plaintiffs’ Illinois 

unjust  enrichment  claim  failed  because  Plaintiffs  have  an  adequate  remedy  at 

law;  and  (3)  that  Plaintiffs’  Massachusetts  and  New  York  unjust  enrichment 

claims failed because it was not inequitable for Aventis to retain the money it was 

paid in exchange for an antibiotic that provided value to patients by effectively 

treating  their  diseases.  Id.  at  334‐37;  339‐40.  Plaintiffs  timely  appealed  both  the 

class certification and the summary judgment orders. 

                                      DISCUSSION 

       We  review  a  district  court’s  denial  of  class  certification  for  abuse  of 

discretion.  To  the  extent  that  the  court’s  decision  was  based  on  conclusions  of 

law, we review such conclusions de novo, and to the extent that its decision was 

based on findings of fact, we review such findings for clear error. See Zyprexa, 620 

F.3d at 130‐31. Our review of a district court’s denial of summary judgment is de 

novo. Id. Summary judgment is properly granted if “there is no genuine dispute 

as to any material fact and the movant is entitled to judgment as a matter of law.” 

Fed. R. Civ. P. 56(a). 




                                             34 
 
                                                   I. 

           Plaintiffs  seek  class  certification  under  Federal  Rule  of  Civil  Procedure 

23(b)(3).  They  must  therefore  demonstrate,  inter  alia,  that  “questions  of  law  or 

fact  common  to  class  members  predominate  over  any  questions  affecting  only 

individual members.”4 Fed. R. Civ. P. 23(b)(3). “Class‐wide issues predominate if 

resolution  of  some  of  the  legal  or  factual  questions  that  qualify  each  class 

member’s  case  as  a  genuine  controversy  can  be  achieved  through  generalized 

proof, and if these particular issues are more substantial than the issues subject to 

individualized  proof.”  Zyprexa,  620  F.3d  at  131  (quoting  Moore  v.  PaineWebber, 

Inc., 306 F.3d 1247, 1252 (2d Cir. 2002)). 

           Plaintiffs’  claim  is  brought  under  RICO  § 1964(c).  To  prevail  on  such  a 

claim,  a  plaintiff  must  show  “(1)  a  substantive  RICO  violation  under  § 1962; 

(2) injury to the plaintiff’s ‘business or property;’ and (3) that such injury was ‘by 

reason of’ the substantive RICO violation.” City of New York v. Smokes‐Spirits.com, 


                                              
           In  every  case,  a  plaintiff  seeking  to  certify  a  class  must  also  satisfy  all  the 
           4

prerequisites listed in Rule 23(a). See Fed. R. Civ. P. 23(a) (requiring (1) that the “class 
[be]  so  numerous  that  joinder  of  all  members  is  impracticable,”  (2)  that  “there  are 
questions  of  law  or  fact  common  to  the  class,”  (3)  that  “the  claims  or  defenses  of  the 
representative parties are typical of the claims or defenses of the class,” and (4) that “the 
representative parties will fairly and adequately protect the interests of the class”). The 
parties and the district court agree that the Rule 23(a) factors are met here.  

                                                  35 
 
Inc., 541 F.3d 425, 439 (2d Cir. 2008), rev’d on other grounds sub nom. Hemi Grp. v. 

City of New York, 559 U.S. 1 (2010) (quoting 18 U.S.C. § 1964(c)).  

       The  statute’s  “by  reason  of”  language  “require[s]  a  showing  that  the 

defendant’s  violation  not  only  was  a  ‘but  for’  cause  of  his  injury,  but  was  the 

proximate  cause  as  well,”  which  mandates  “some  direct  relation  between  the 

injury  asserted  and  the  injurious  conduct  alleged”  that  is  not  “too  remote.” 

Holmes  v.  Sec.  Inv.  Prot.  Corp.  503  U.S.  258,  268  (1992).  Accordingly,  a  plaintiff 

seeking to certify a class of plaintiffs in a § 1964(c) suit cannot succeed unless the 

proposed  class  can  demonstrate  by  generalized  proof  that  the  defendant’s 

misconduct  was  both  the  but‐for  cause  and  the  proximate  cause  of  each  class 

member’s injury. See Zyprexa, 620 F.3d at 131‐32 (explaining that in the context of 

RICO claims such as Plaintiffs’, Rule 23(b)(3) predominance requires the putative 

class “to prove its theory of injury through generalized proof”). 

       The core of the substantive RICO violation alleged by Plaintiffs is a pattern 

of mail fraud, which occurs “whenever a person, ‘having devised or intending to 

devise  any  scheme  or  artifice  to  defraud,’  uses  the  mail  ‘for  the  purpose  of 

executing such scheme or artifice or attempting to do so.’” Bridge v. Phoenix Bond 

& Indem. Co., 553 U.S. 639, 647 (2008) (quoting 18 U.S.C. § 1341). The parties do 



                                              36 
 
not  dispute  that Aventis  “use[d]  the  mail”  in  connection  with  its  alleged  fraud 

and  thus  (for  purposes  of  this  appeal)  focus  primarily  on  whether  Aventis’s 

alleged fraud caused an injury to Plaintiffs and other class members, rather than 

on whether Aventis’s alleged conduct actually constituted a “scheme or artifice to 

defraud”  within  the  meaning  of  the  mail‐fraud  statute.  The  district  court 

determined  that  common  issues  did  not  predominate,  rendering  class 

certification unavailable, because Plaintiffs could not establish using generalized 

proof that each putative class member suffered an injury “by reason of” Aventis’s 

alleged fraud. Because that decision was not an abuse of discretion, we affirm the 

district court’s order denying class certification. 

                                            A. 

       Although  reliance  on  the  defendant’s  alleged  misrepresentation  is  not  an 

element of a RICO mail‐fraud claim, the plaintiffs’ theory of injury in most RICO 

mail‐fraud  cases  will  nevertheless  depend  on  establishing  that  someone—

whether  the  plaintiffs  themselves  or  third  parties—relied  on  the  defendant’s 

misrepresentation. See Bridge, 553 U.S. at 658‐59; In re U.S. Foodservice Inc. Pricing 

Litig., 729 F.3d 108, 119 n.6 (2d Cir. 2013), cert. denied, 134 S. Ct. 1938 (2014). That 

is  because  reliance will  typically  be a necessary step  in  the  causal  chain  linking 



                                            37 
 
the  defendant’s  alleged  misrepresentation  to  the  plaintiffs’  injury:  if  the  person 

who  was  allegedly  deceived  by  the  misrepresentation  (plaintiff  or  not)  would 

have  acted  in  the  same  way  regardless  of  the  misrepresentation,  then  the 

misrepresentation  cannot  be  a  but‐for,  much  less  proximate,  cause  of  the 

plaintiffs’ injury.5 See Bridge, 553 U.S. at 658‐69.  

           Because  proving  causation  will  ordinarily  require  proving  reliance,  and 

because of the difficulty of proving reliance using “generalized proof,” Zyprexa, 

620 F.3d at 131‐32, it is quite difficult, though not impossible, to certify a class in 

a  RICO  mail‐fraud  case.  To  set  out  some  helpful  guideposts  for  our  inquiry  in 

this  case,  we  first  examine  several  cases  involving  “first‐party  reliance”—i.e., 

cases where proving causation requires proof that the plaintiffs themselves had 

relied  on  the  defendant’s  misrepresentations.  Cf.  Halliburton  Co.  v.  Erica  P.  John 

Fund,  Inc.,  134  S.  Ct.  2398,  2408  (2014)  (observing,  in  the  context  of  a  securities 

fraud  class  action,  that  “[i]f  every  plaintiff  had  to  prove  direct  reliance  on  the 

defendant’s  misrepresentation,  ‘individual  issues  then  would  .  .  .  overwhelm[] 


                                              
           Even  if  the  plaintiff’s  or  a  third‐party’s  reliance  on  the  defendant’s 
           5

misrepresentation  does,  in  fact,  render  that  misrepresentation  a  but‐for  cause  of  the 
plaintiffs’  injury,  the  relationship  between  the  misrepresentation  and  the  injury  must 
still be “direct” enough for proximate causation to be satisfied. See Hemi Grp., 559 U.S. at 
7‐14.   

                                                 38 
 
the  common  ones,’  making  certification  under  Rule  23(b)(3)  inappropriate” 

(second and third alterations in original) (quoting Basic Inc. v. Levinson, 485 U.S. 

224, 242 (1988))). 

       In  McLaughlin  v.  American  Tobacco  Co.,  522  F.3d  215  (2d  Cir.  2008),  the 

putative  class  consisted  of  cigarette  smokers  allegedly  induced  to  purchase 

“light” cigarettes by a tobacco company’s misrepresentations that light cigarettes 

were  healthier  than  regular  ones.  The  plaintiffs’  theory  of  injury  thus  required 

proving  that  each  class  member  would  not  have  bought  light  cigarettes  but  for 

the misrepresentation. See id. at 227. We held that the plaintiffs could not do so by 

generalized proof: “Individualized proof is needed,” we explained, “to overcome 

the possibility that a member of the purported class purchased Lights for some 

reason other than the belief that Lights were a healthier alternative—for example, 

if  a  Lights  smoker  was  unaware  of  that  representation,  preferred  the  taste  of 

Lights, or chose Lights as an expression of personal style.” Id. at 223.  

       For  essentially  the  same  reasons,  the  Ninth  Circuit  denied  certification  in 

Poulos  v.  Caesars  World,  Inc.,  379  F.3d  654  (9th  Cir.  2004),  to  a  putative  class  of 

plaintiffs who were allegedly induced to gamble by a casino’s misrepresentations 

about  their  odds  of  winning.  The  court  explained:  “Some  players  may  be 



                                               39 
 
unconcerned with the odds of winning, instead engaging in casual gambling as 

entertainment  or  a  social  activity.  Others  may  have  played  with  absolutely  no 

knowledge  or  information  regarding  the  odds  of  winning  such  that  the 

appearance  and  labeling  of  the  machines  is  irrelevant  and  did  nothing  to 

influence  their  perceptions.  Still  others,  in  the  spirit  of  taking  a  calculated  risk, 

may  have  played  fully  aware  of  how  the  machines  operate.”  Id.  at  665‐66.  For 

gamblers  who  did  not  rely  on  the  casino’s  misrepresentations  in  deciding 

whether to gamble, the alleged fraud simply played no causal role in their injury; 

and because there was no way to establish through generalized proof  that each 

individual  class  member  had,  in  fact,  relied  on  the  casino’s  misrepresentations, 

certification was improper. See id. at 666.  

       We  have  recognized,  however,  that  plaintiffs  may  be  able  to  prove  class‐

wide  causation  based  on  first‐party  reliance  without  an  individualized  inquiry 

into  whether  each  class  member  relied  on  the  defendant’s  misrepresentation  if 

“circumstantial  evidence”  generates  a  sufficiently  strong  inference  that  all  class 

members  did,  in  fact,  rely.  McLaughlin,  522  F.3d  at  225  n.7.  In  certain  factual 

contexts,  it  may  well  be  reasonable  to  infer  that  each  class  member would  only 

have  taken  the  action  leading  to  its  injury  if  it  had  relied  on  the  defendant’s 



                                               40 
 
alleged misrepresentation. Such an inference may be available if, for example, the 

class members all faced “the same more‐or‐less one‐dimensional decisionmaking 

process,”  such  that  the  alleged  misrepresentation  would  have  been  “essentially 

determinative”  for  each  plaintiff.  Richard A.  Nagareda,  Class  Certification  in  the 

Age  of  Aggregate  Proof,  84  N.Y.U.  L.  Rev.  97,  121  (2009).  Although  deciding 

whether to smoke light cigarettes and deciding whether to gamble are not one‐

dimensional decisions, a plaintiff class may be able to convince a jury that other 

decisions are.  

       The Eleventh Circuit’s decision in Klay v. Humana, Inc., 382 F.3d 1241 (11th 

Cir. 2004), illustrates this point. In Klay, a putative class of doctors claimed that a 

number of HMOs had misrepresented in their contracts with the doctors that the 

HMOs  would  provide  reimbursement  for  all  necessary  medical  expenses 

provided to the doctors’ patients. The Eleventh Circuit upheld class certification, 

rejecting  the  HMOs’  contention  that  the  plaintiffs  could  not  show  class‐wide 

reliance using generalized proof: “It does not strain credulity,” the court said, “to 

conclude that each plaintiff . . . relied upon the defendants’ representations and 

assumed they would be paid the amounts they were due.” Id. at 1259. Thus, “[a] 

jury could quite reasonably infer that guarantees concerning physician pay—the 



                                            41 
 
very  consideration  upon  which  those  agreements  are  based—go  to  the  heart  of 

these agreements, and that doctors based their assent upon them.” Id. This Court 

relied  on  similar  logic  in  U.S.  Foodservice,  where  we  affirmed  certification  of  a 

class  of  plaintiffs  who  alleged  that  they  had  been  overbilled  by  a  food‐service 

company.  “In  cases  involving  fraudulent  overbilling,”  we  reasoned,  “payment 

may constitute circumstantial proof of reliance based on the reasonable inference 

that  customers  who  pay  the  amount  specified  in  an  inflated  invoice  would  not 

have done so absent reliance upon the invoice’s implicit representation that the 

invoiced amount was honestly owed.” 729 F.3d at 120. 

       Similar  principles  apply  in  cases  involving  “third‐party  reliance”—i.e., 

cases in which proving the necessary causal connection between the defendant’s 

misrepresentation and the plaintiffs’ injury requires proving that someone other 

than the plaintiffs relied on the defendant’s alleged misrepresentations. See, e.g., 

Bridge,  553  U.S.  at  658‐59.  Just  as  in  cases  involving  first‐party  reliance,  the 

individualized  nature  of  the  reliance  inquiry  can  make  it  difficult  to  prove 

causation  using  generalized  proof.  Nonetheless,  it  may  be  possible  in  certain 

circumstances  for  a  putative  class  to  prove  causation  on  a  class‐wide  basis  by 

offering  sufficient  circumstantial  proof—analogous  to  that  offered  in  Klay  and 



                                             42 
 
U.S.  Foodservice—to  permit  the  reasonable  inference  that  the  third  parties  in 

question must have relied on the defendant’s misrepresentation.  

       Our  decision  in  Zyprexa  illustrates  the  difficulty  of  proving  class‐wide 

causation  in  a  RICO  mail‐fraud  case  using  generalized  proof  of  third‐party 

reliance.  There,  a  putative  class  of  HBPs  sued  the  pharmaceutical  company  Eli 

Lilly,  alleging  that  Lilly  had  violated  RICO  by  making  false  representations 

about  the  antipsychotic  medication  Zyprexa,  which  the  FDA  had  approved  to 

treat  schizophrenia  and  bipolar  disorder.  620  F.3d  at  124.  The  plaintiffs  alleged 

that Lilly had concealed evidence of Zyprexa’s tendency to cause serious weight 

gain  and  diabetes,  and  had  unlawfully  marketed  Zyprexa  for  “off‐label” 

conditions  such  as  depression,  dementia,  and  anxiety  disorder  for  which  there 

was no evidence of effectiveness. Id. at 124‐25, 127‐28.  

       The  Zyprexa  plaintiffs  advanced  two  theories  of  injury,  which  we  termed 

the “quantity effect” theory and the “excess price” theory. Id. at 129. The former 

theory—like  Plaintiffs’  theory  of  injury  in  the  present  case  against  Aventis—

argued that Lilly’s misrepresentations caused the HBPs to pay for prescriptions 

that  would  not  otherwise  have  been  written;  the  latter  theory  maintained  that 

Lilly’s  misrepresentations  caused  the  HBPs  to  pay  more  for  Zyprexa  than  they 



                                            43 
 
otherwise would have. Id. Both theories depended on the premise that doctors, as 

opposed to the HBPs themselves, had relied on Lilly’s alleged misrepresentations 

in choosing to prescribe Zyprexa to their patients. To prove that doctors had, in 

fact,  relied  on  Lilly’s  misrepresentations  in  making  their  prescription  decisions, 

the  plaintiffs  primarily  offered  evidence  that  the  number  of  Zyprexa 

prescriptions  fell  after  the  drug’s  weight‐  and  diabetes‐related  side  effects  were 

disclosed by a revision to its label in 2003. Id. at 128; see also id. at 135 (noting that 

the  plaintiffs’  expert  “assum[ed]  that  the  decline  in  the  number  of  Zyprexa 

prescriptions  following  the  [disclosure  of  Zyprexa’s  risks]  .  .  .  was  due  almost 

entirely to a decrease in the number of off‐label Zyprexa prescriptions,” and also 

“assumed that, but for Lilly’s alleged misrepresentations, sales of Zyprexa would 

never  have  risen  above  the  number  of  sales  in  2006,  after  more  accurate 

information about Zyprexa’s side effects became public”).   

       This Court held that neither of the plaintiffs’ two theories was susceptible 

to  generalized  proof  of  causation  on  the  facts  presented,  and  we  therefore 

reversed the district court’s certification of the plaintiff class. With respect to the 

quantity  effect  theory  in  particular  (the  theory  primarily  relevant  here),  we 

concluded—relying heavily on McLaughlin—that the plaintiffs’ attempt to show 



                                            44 
 
causation  through  generalized  proof  was  “thwart[ed]”  by  the  individualized 

nature of physicians’ prescribing decisions. Id. As we explained: 

      Plaintiffs  argue  that  “the  ultimate  source  for  the  information  on 
      which  doctors  based  their  prescribing  decisions  was  Lilly  and  its 
      consistent  pervasive  marketing  plan.”  Lilly  was  not,  however,  the 
      only  source  of  information  on  which  doctors  based  prescribing 
      decisions.  An  individual  patient’s  diagnosis,  past  and  current 
      medications  being  taken  by  the  patient,  the  physician’s  own 
      experience  with  prescribing  Zyprexa,  and  the  physician’s 
      knowledge  regarding  the  side  effects  of  Zyprexa  are  all 
      considerations that would have been taken into account in addition 
      to  the  alleged  misrepresentations  distributed  by  Lilly.  .  .  .  Plaintiffs 
      cannot  use  generalized  proof  when  individual  physicians 
      prescribing  Zyprexa  may  have  relied  on  Lilly’s  alleged 
      misrepresentations to different degrees, or not at all . . . . 

Id. at 135‐36. In other words, we viewed a doctor’s decision to prescribe Zyprexa 

as  roughly  analogous  to  a  smoker’s  decision  to  smoke  light  cigarettes:  because 

the decision could have been made for any numberof a multitude of reasons, we 

could not reasonably infer that Lilly’s misrepresentations were, in fact, a but‐for 

cause (much less the proximate cause) of the excess prescriptions paid for by the 

plaintiffs.  The  fact  that  Zyprexa  prescriptions  declined  markedly  following  the 

disclosure of the previously concealed information was not sufficient to support 

this  necessary  inference,  especially  in  light  of  evidence  that  “at  least  some 

doctors were not misled by Lilly’s alleged misrepresentations.” Id. at 135. Thus, 

because  a reasonable  jury would  be  unable to  find  RICO  causation  satisfied  for 
                                             45 
 
each  class  member  based  on  the  generalized  proof  offered  by  the  plaintiffs, 

common  questions  did  not  predominate,  and  class  certification  under  Rule 

23(b)(3) was therefore inappropriate. 

                                            B. 

       Here,  as  in  Zyprexa,  Plaintiffs’  theory  of  injury  requires  them  to  prove 

third‐party reliance by doctors on Aventis’s alleged misrepresentations in order 

to  establish  that  those  misrepresentations  caused  HBPs  to  pay  for  Ketek 

prescriptions  that  would  not  have  been  written  otherwise. Aventis  argues,  and 

the  district  court  held,  that  Zyprexa  controls  this  case  and  forecloses  class 

certification.  We  agree. As  explained  below,  the  proof  offered  by  Plaintiffs  here 

does not differ in any meaningful way from that offered by the Zyprexa plaintiffs, 

and  Zyprexa  accordingly  establishes  that  Plaintiffs’  generalized  proof  is 

insufficient  to  establish  RICO  causation  for  each  member  of  the  putative  class. 

We  therefore  conclude  that  the  district  court  did  not  abuse  its  discretion  in 

denying class certification under Rule 23(b)(3).  

                                            1. 

       Plaintiffs’ attempt to show class‐wide causation through generalized proof 

centers  on  the  premise  that,  unlike  the  prescribing  decisions  described  in 



                                            46 
 
Zyprexa—which  were  multifaceted  and  therefore  called  for  individualized 

determinations as to whether the prescriptions had in fact been written because 

of Lilly’s alleged fraud—physicians’ prescribing decisions regarding Ketek were 

“more‐or‐less  one‐dimensional.”  Nagareda,  supra,  at  121.  In  other  words, 

Plaintiffs argue that this case is more like Klay and U.S. Foodservice than it is like 

Zyprexa, McLaughlin, and Poulos. Plaintiffs contend that safety is the preeminent 

consideration  in  prescribing  an  antibiotic,  so  that  had  physicians  known  about 

Ketek’s  “true”  risks,  none  of  them  would  have  prescribed  it.  On  this  logic,  any 

Ketek  prescription  written  without  notice  of  the  safety  information  allegedly 

withheld  by  Aventis  was  necessarily  written  in  reliance  on  Aventis’s 

nondisclosure  of  that  information.  This  argument  is  not  persuasive,  and  it 

entirely fails as a basis for distinguishing Zyprexa.6 


                                              
          There are numerous other problems with Plaintiffs’ theory of causation, which 
           6

we  largely  set  to  the  side  for  the  purposes  of  our  analysis—which  assumes,  as  the 
district  court  did,  that  Aventis  “allegedly  violated  RICO  by  fraudulently  exaggerating 
the safety and efficacy of a prescription antibiotic in order to boost sales and revenues.” 
Sergeants IV, 20 F. Supp. 3d at 323. Among these problems is the fact that the only safety 
information  allegedly  withheld  by  Aventis  was  a  piece  of  data  from  Study  3014 
purportedly  showing  that  Ketek  was  three  times  more  dangerous  than  Augmentin. 
Plaintiffs’  theory  appears  to  be  that  Aventis  withheld  this  result  from  the  FDA, 
rendering  Aventis’s  marketing  materials  for  Ketek  misleading  to  the  extent  that  those 
materials  suggested  that  Ketek  had  “valid”  regulatory  approval.  However,  the  record 
indicates  both  that  the  FDA  was  aware  of  Study  3014—including  the  specific  piece  of 
data mentioned by Plaintiffs, which was included in a report on Study 3014 that Aventis 
                                                 47 
 
           Plaintiffs  purport  to  demonstrate  the  one‐dimensional  nature  of  a 

physician’s  decision  to  prescribe  Ketek  by  presenting  evidence  showing  that 

sales of Ketek dropped precipitously after the FDA’s public health advisory and 

Ketek’s  label  revisions  in  2006.  According  to  Plaintiffs,  this  sequence  of  events 

illustrates  that  doctors  must  have  prescribed  Ketek  in  reliance  on  Aventis’s 

misrepresentations  prior  to  the  new  safety  disclosures,  because  they  stopped 

prescribing  Ketek  upon  learning  of  that  new  information.  Plaintiffs’  expert,  Dr. 

Meredith  Rosenthal,  testified  that  the  drop  in  Ketek’s  sales  was  so  precipitous 

that  she  had  never  seen  anything  like  it—that  even  a  drug’s  loss  of  patent 

protection  generally  did  not  cause  such  a  slide  in  sales.  J.A.  1134‐35.  Despite 

testifying that Ketek’s sales history was unique in her experience, Dr. Rosenthal 

nonetheless  opined  that,  “[i]n  [her]  experience,”  this  unprecedented  drop  must 

have  been  caused  entirely  by  the  disclosure  of  Ketek’s  post‐marketing  safety 

data. J.A. 1135.  

           The  decline  in  Ketek  sales,  combined  with  Dr.  Rosenthal’s  testimony, 

cannot  support  an  inference  that  all  pre‐disclosure  Ketek  prescriptions  were 


                                                                                                                                                  
submitted to the FDA—and that the FDA did not rely on it in approving Ketek for ABS, 
AECB,  and  CAP.  It  is  difficult  to  understand,  then,  how  Ketek  did  not  have  “valid” 
regulatory approval.  

                                                                      48 
 
written  in  reliance  on  Aventis’s  alleged  fraud,  because  we  have  already 

addressed precisely this kind of generalized proof in Zyprexa and held that it was 

insufficient to show class‐wide RICO causation. There, too, the plaintiffs’ expert 

simply  “assumed”  that  a  downturn  in  Zyprexa’s  sales  was  attributable  to  the 

disclosure of the previously hidden safety risks, thereby illustrating (in his view) 

that the difference between the number of prescriptions written before and those 

written  after  the disclosure  was attributable  to Lilly’s  alleged  fraud.  620 F.3d at 

135.  We  held  that  this  generalized  proof—which  showed  a  simple  correlation 

between the safety disclosure and the decline in prescriptions—was not enough 

for the plaintiffs to prove that each class member was injured by Lilly’s alleged 

misrepresentations,  in  light  of  the  multifaceted  and  individualized  nature  of 

physicians’ prescribing decisions. 

       The  same  is  true  here:  Ketek’s  declining  sales  may  have  been  correlated 

with  the  issuance  of  the  FDA’s  public  health  advisory  and  with  Ketek’s  label 

revisions, but mere correlation does not demonstrate causation. See, e.g., Brown v. 

Entm’t Merchs. Ass’n, 131 S. Ct. 2729, 2739 (2011). Moreover, the weakness of the 

correlation‐based  inference  that  Plaintiffs  ask us  to  draw  is particularly  stark  in 

light  of  the  fact  that  Ketek’s  lower  sales  were  also  correlated  with  significant 



                                            49 
 
larger changes in the market for anti‐infectives, including some of the dominant 

market players moving off‐patent, as well as a growing scientific consensus that 

the entire field of anti‐infective drugs was of dubious efficacy in treating Ketek’s 

most popular indications, ABS and AECB.7 Plaintiffs made no attempt to control 

for  these  other  factors,  or  to  supply  any  other  information  that  might  render 

reasonable  the  inference  that  the  drop  in  sales  was  actually  attributable  to  the 

safety disclosures, as opposed to other factors.  

           To  be  sure,  it  is  possible  (as  the  district  court  recognized)  to  envision  a 

drug so dangerous that no physician would ever prescribe it to treat a non‐fatal 

condition  if  that  physician  were  aware  of  its  true  risks.  And,  in  such  an 

extraordinary  case,  a  reasonable  jury  might  well  be  able  to  infer  solely  from  a 

precipitous  drop‐off  in  sales  that  any  prescription  for  the  drug  was  necessarily 

written  in  reliance  on  the  defendant’s  concealment  of  the  drug’s  risks.  See 

Sergeants  IV,  20  F.  Supp.  3d  at  327  (“Obviously,  in  situations  where  the  health 

                                              
          Plaintiffs  concede  that  Ketek’s  final  drop‐off  in  sales  was  partly  caused  by 
           7

Aventis’s decision to stop actively promoting Ketek and to terminate its rebate contracts 
with PPMs, but argue that these are dependent rather than independent variables—that 
Aventis  only  stopped  promotion  and  rebating  because  it  had  given  up  on  Ketek’s 
success.  Even  if  we  accept  this  premise,  however,  it  merely  begs  the  question  why 
Aventis  believed  Ketek  could  no  longer  be  a  market  success;  Plaintiffs,  of  course, 
contend  that  Aventis  gave  up  on  Ketek  because  of  the  disclosure  of  post‐marketing 
safety data, but this is merely their same post hoc argument over again. 

                                                  50 
 
risks  of  a  drug  are  extremely  severe,  safety  considerations  might  be  the  sole 

determinant  of  a  physician’s  decision.”).  After  all,  the  multitude  of  factors 

recognized  in  Zyprexa  as  entering  into  individual  physicians’  prescribing 

decisions—e.g., the age and sex of the patient, the availability of generics, or the 

patient’s past reactions to a drug—would be irrelevant if a physician knew that 

the  drug  would  cause  certain  death  or,  to  take  a  less  extreme  example,  if  the 

physician knew that a drug meant to treat acne would cause blindness in a tenth 

of the patients who took it. The tradeoff simply would never be worth the risk. In 

such a case, the dangerousness of the drug would speak for itself, leaving open 

the  possibility  of  proving  class‐wide  RICO  causation  through  “circumstantial 

proof,”  McLaughlin,  522  F.3d  at  225  n.7,  such  as  a  precipitous  drop‐off  in  sales, 

rather  than  through  individualized  inquiries  as  to  physicians’  actual  reliance. 

Zyprexa  did  not  involve  an  extremely  dangerous  drug,  so  its  class  certification 

holding has little to say about cases that do.   

       Plaintiffs suggest that this is such a case—that Ketek is so dangerous that 

no  reasonable  physician  would  have  prescribed  it  if  the  safety  information 

allegedly withheld by Aventis had been known. But the record simply does not 

support  this  conclusion.  The  evidence  adduced  by  Plaintiffs  shows  that  Ketek 



                                             51 
 
had  risks.  But  it  also  shows  that  all  antibiotics  prescribed  to  treat  respiratory 

infections have risks, and that Ketek’s risks, while perhaps higher than those of 

most of its competitors, were well within the range of dangerousness typical of 

similar  anti‐infectives.8  By  the  end  of  June  2006,  after  more  than  six  million 

domestic  Ketek  prescriptions,  only  four  deaths  and  approximately  fifty‐three 

serious  hepatic  adverse  events  had  been  linked  to  Ketek.  Even  assuming 

widespread underreporting of adverse drug events, that rate of adverse events is 

simply  not  enough  to  support  an  inference  that  Ketek  was  so  seriously 

dangerous  that  no  physician  would  ever  have  prescribed  it  had  the  safety 

information  allegedly  withheld  by  Aventis  been  made  public  earlier. 

Furthermore,  as  the  district  court  observed,  had  doctors’  prescribing  decisions 

truly  been  one‐dimensional,  one  would  expect  sales  of  Ketek  to  cease  entirely 

after the new safety information was made available. But Ketek’s “[s]ales did not 


                                              
           Even  the  drugs  that  we  consider  most  benign  can  carry  surprisingly  serious 
           8

risks.  See,  e.g.,  Food  &  Drug  Admin.,  Acetaminophen  Overdose  and  Liver  Injury—
Background            and       Options         for       Reducing          Injury        (2009), 
http://www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/Dr
ugs/DrugSafetyandRiskManagementAdvisoryCommittee/UCM164897.pdf  (noting  that 
acetaminophen  (a  drug  found  in  numerous  over‐the‐counter  products,  including 
Tylenol)  “was the leading cause of acute liver  failure in the United States,”  id. at  2,  in 
part  because  “[c]onsumers  may  consider  acetaminophen  a  familiar  product  [and] 
assume that the medicine is completely safe,” id. at 4). 

                                                 52 
 
drop to zero immediately after the FDA issued a public health advisory relating 

to  Ketekʹs  liver  toxicity  in  January  2006.  Rather,  sales  declined  in  a  manner 

consistent with the cyclical manner in which sales had declined during the same 

months the previous year.” Sergeants IV, 20 F. Supp. 3d at 327. 

       Plaintiffs point to two sources of evidence supporting their argument that 

no doctor would have prescribed Ketek if its true risks had been known earlier. 

First,  Plaintiffs  argue  that  the FDA’s  withdrawal  of  approval  for  two  of  Ketek’s 

indications and imposition of a black box warning demonstrate Ketek’s dangers. 

But the record shows that the vote at the December 2006 joint committee meeting 

to withdraw those indications was not motivated purely or even predominantly 

by  safety:  many  voting  attendees  did  not  mention  safety  at  all,  but  rather 

explained  their  votes  on  the  basis  of  effectiveness,  citing  concerns  that  Ketek 

might not be any better than a placebo at treating ABS and AECB. And the black‐

box warning added to Ketek’s label had nothing to do with Ketek’s hepatic risks: 

it was imposed in connection with Ketek’s tendency to exacerbate the symptoms 

of  patients  afflicted  with  the  rare  neurological  disorder  myasthenia  gravis.  See 

J.A. 1725.     




                                            53 
 
      Second,  Plaintiffs  argue  that  data  from  Study  3014—data  that  they  claim 

Aventis  withheld  from  the  FDA—revealed  that  Ketek  was  three  times  more 

likely  than  Augmentin  to  cause  serious  hepatic  adverse  events.  But  Plaintiffs’ 

position throughout this litigation, including on appeal, has been that Study 3014 

was plagued with fraud and therefore unreliable. And on this point, Plaintiffs are 

absolutely  correct.  The  doctors  responsible  for  conducting  Study  3014  invented 

patients out of whole cloth, among a host of other failures that tainted the data 

with “fraud.” J.A. 647, 6498. Plaintiffs’ assertion that a specific Study 3014 result 

would have revealed the true danger of Ketek if only it had been disclosed to the 

FDA therefore strains credulity. The Study 3014 numbers reveal nothing, because 

they  are  utterly  unreliable  and  probably  fictional.  Plaintiffs  cannot  describe 

Study  3014  as  fraudulent  when  it  is  to  their  advantage  while  simultaneously 

arguing  that  its  findings  are  material  and  would  have  changed  the  FDA’s 

approval  decision—and  physicians’  prescribing  decisions—if  made  public. 

Accordingly,  the  alleged  “three  times  as  dangerous”  result  also  does  not  show 

that  no  doctor  would  have  prescribed  Ketek  absent  Aventis’s  alleged 

misrepresentations. 




                                          54 
 
                                            2. 

      As  the  foregoing  discussion  illustrates,  Plaintiffs’  theory  in  this  case  is 

effectively  all‐or‐nothing:  Plaintiffs  seek  to  persuade  us  that  every  individual 

physician’s  decision  to  prescribe  Ketek  was  truly  a  “one‐dimensional”  decision 

based  entirely  on  safety,  and  that  the  safety  information  allegedly  withheld  by 

Aventis was so significant that it would dictate every physician’s decisionmaking, 

based on nothing more than a decline in Ketek’s sales figures. We have explained 

why this theory fails: on this record (as in Zyprexa), given the number of factors 

that enter into doctors’ prescribing decisions, it is simply not reasonable to infer 

from  just  that  decline  in  sales  that  all  pre‐decline  Ketek  prescriptions  were 

written  in  reliance  on  the  alleged  misrepresentations  about  Ketek’s  safety.  In 

contrast to the hypothetical case of an extremely dangerous drug, the record here 

does  not  suggest  that  the  safety  information  allegedly  withheld  by  Aventis—

which revealed Ketek to be at most marginally more dangerous than comparable 

antibiotics—would reasonably be expected to have such a significant impact on 

the number of prescriptions written. This strongly suggests that something other 

than Aventis’s alleged misrepresentations was at least partly responsible for the 

decline in sales, which in turn suggests that physicians’ pre‐decline prescription 



                                           55 
 
decisions were not, in fact, based solely on their misperception of Ketek’s relative 

safety.  Plaintiffs’ all‐or‐nothing theory thus simply does not hold up. 

      We wish to note, however, that it may be possible to demonstrate class‐

wide RICO causation in a case such as this one by adducing generalized proof 

from which a reasonable jury could conclude that only some prescriptions paid 

for by each class member were written based on the defendant’s alleged 

misrepresentations. In other words, not all claims of this type must necessarily be 

all‐or‐nothing claims. In cases in which first‐party reliance is a necessary part of 

the plaintiffs’ chain of causation—as in McLaughlin and Poulos—the plaintiff class 

has no choice but to show through generalized proof that each one of them relied 

on the defendant’s alleged misrepresentations; otherwise, the misrepresentations 

could not have caused an injury to each class member. The situation is arguably 

somewhat different in a third‐party reliance case like this one. Here, the question 

is whether Aventis’s misrepresentations caused an injury to each HBP, and 

because each HBP paid for numerous Ketek prescriptions, each would have been 

injured by Aventis’s misrepresentations so long as at least some of the 

prescriptions for which it paid were written in reliance on those 

misrepresentations. While a RICO plaintiff must always show that the 



                                          56 
 
defendant’s conduct caused an “actual, quantifiable injury,” McLaughlin, 522 F.3d 

at 227, the precise number of excess prescriptions paid for by each HBP would 

seem to bear on the damages suffered by each class member, and not on the 

separate question whether Aventis’s misrepresentations caused each class 

member to suffer an injury.9 See In re Neurontin Mktg. & Sales Practices Litig., 712 

F.3d 21, 34 (1st Cir. 2013) (asking whether “absent [the defendant’s] fraud, [the 

plaintiff] would have paid for fewer . . . prescriptions”); BCS Servs., Inc. v. 

Heartwood 88, LLC, 637 F.3d 750, 759 (7th Cir. 2011) (finding that “[t]he [district 

court] . . . confused proof of causation with proof of amount of damages and so 

denied the plaintiffs the benefit of the easier burden of proving damages than of 

causation”). 

        Even if we were to read Plaintiffs’ claim to be of this more nuanced type, 

requiring only a showing that Aventis’s alleged misrepresentations caused each 
                                              
        9  As  an  alternative  argument  in  favor  of  affirming  the  district  court’s  class‐
certification decision, Aventis claims that the damages model proffered by Plaintiffs is 
insufficient to demonstrate damages on a class‐wide basis. See Comcast Corp. v. Behrend, 
133  S.  Ct.  1426,  1433‐35  (2013)  (reversing  a  lower  court’s  certification  of  a  class  on  the 
basis of this argument). We do not reach this alternative argument because we conclude 
that Plaintiffs cannot prove class‐wide causation using generalized proof for the reasons 
given in the text. But unlike in this case, in which Plaintiffs have sought damages on a 
class‐wide basis, it may be possible in other cases to certify a class as to liability while 
leaving damages to be ascertained on an individualized basis—in which case Comcast’s 
guidance on aggregate damages would be largely irrelevant. See Butler v. Sears, Roebuck 
& Co., 727 F.3d 796, 800 (7th Cir. 2013).  

                                                   57 
 
HBP to suffer an injury, Plaintiffs’ generalized proof in this case still falls short. 

At least where (as here) there is no basis for inferring that the drug in question 

was  so  dangerous  that  no  doctor  would  prescribe  it  if  its  true  risks  were 

disclosed,  Zyprexa  establishes  that  mere  correlation  between  a  decline  in 

prescriptions and a disclosure of allegedly withheld information is insufficient to 

prove class‐wide RICO causation on the theory that the defendant’s withholding 

of safety information caused doctors to write excess prescriptions. To ultimately 

find  a  defendant  liable,  a  jury  must  be  able  to  base  its  decision  on  something 

firmer than speculation. See Anderson v. Liberty Lobby, 477 U.S. 242, 247‐52 (1986). 

As in Zyprexa, the kind of correlation evidence presented here does not furnish a 

sound basis to find causation on a class‐wide basis. 

       Plaintiffs  did  not  attempt  to  offer  anything  beyond  mere  correlation  that 

might support a reasonable inference that Aventis’s alleged withholding of safety 

information  played  a  legally  sufficient  causal  role  in  the  number  of  Ketek 

prescriptions  written.  Significantly,  Dr.  Rosenthal  conceded  that  she  had  not 

been asked by Plaintiffs’ counsel to perform the kind of regression analysis that 

might have isolated the relative causal effect of the numerous variables bearing 

on the decline in Ketek’s sales. See J.A. 1163 (“Q: [Y]ou haven’t attempted in this 



                                            58 
 
case, to undertake a cause‐and‐effect analysis relating to the various factors that 

could have led to the decline in Ketek’s sales . . . , correct?” “A: That’s correct. . . . 

I was not asked to conduct a specific regression analysis which might be the kind 

of  analysis  that  an  economist  would  undertake.”).10  Regression  models  are  a 

well‐known  and  widely  accepted  tool  of  economic  analysis,  and  while  they 

“cannot explicitly determine causation or prove causality between . . . variables,” 

they  can  strongly  support  a  causal  relationship  between  two  variables  (here, 

safety  disclosures  and  sales)  by  ruling  out  or  limiting  the  influence  of  other 

variables, or by demonstrating that those other variables are themselves merely a 


                                              
           When  asked  how  much  of  the  decline  in  Ketek’s  sales  was  attributable  to 
           10

normal  seasonal  patterns,  Dr.  Rosenthal  responded  that  she  “ha[d]n’t  been  asked  to 
quantify  specifically  the  effects  of  the  diffusion  of  information  over  this  period 
separately from other effects.” J.A. 2930. She also stated that she “ha[d] not quantified 
the  effect  of  [contracting  or  rebating  changes]  on  total  sales,”  J.A.  2931,  and  had  “not 
been asked to quantify” the effects of the January 2006 public health advisory versus the 
effects of the withdrawal of two of Ketek’s indications in February 2007, and thus could 
not  “analyze  them  separately,”  J.A.  2924.  Finally,  Dr.  Rosenthal  did  not  “make  any 
attempt to analyze the impact of the entry of authorized generics in the market and the 
impact that may have had on Ketek sales.” J.A. 2929. Although Dr. Rosenthal testified 
that  “the  literature  in  pharmaceutical  economics  .  .  .  shows  that  generic  entry  for  a 
therapeutically equivalent product has little, if any effect on a given brand name drug,” 
J.A. 1155, she also conceded that the entry of an authorized generic drug into the market 
“could  have  had  an  impact,”  albeit  “[a]n  undefined  small  percentage,”  J.A.  1166. 
Whether this “small percentage” for each new generic would be multiplied for each of 
the five anti‐infectives that became available as generics during Ketek’s sales period or 
not, and whether the effect of a drug going off‐patent remains small even if that drug, 
like Zithromax, was the market leader, are questions that Dr. Rosenthal did not address. 

                                                 59 
 
function of one of the first two. Andrew Dick & Peter Boberg, Regression Analysis, 

Antitrust  89  (Fall  2005).  “At  no  time  did  Dr.  Rosenthal  say  that  a  regression 

analysis could not be performed due to the lack of data or some other problem, 

or  that  a  regression  analysis  would  be  inappropriate  in  this  case.”  Sergeants  I, 

2011 WL 824607, at *10 n.16. 

       The  simplistic  nature  of  Dr.  Rosenthal’s  analysis  here  distinguishes  this 

case from the First Circuit’s decision in In re Neurontin Marketing & Sales Practices 

Litigation—another case in which Dr. Rosenthal served as the plaintiffs’ expert. In 

Neurontin,  the  plaintiffs  were  HBPs  who  alleged  that  the  pharmaceutical 

company  Pfizer  had  violated  RICO  by  fraudulently  marketing  the  drug 

Neurontin,  which  had  only  been  approved  by  the  FDA  for  the  treatment  of 

seizures,  as  an  effective  off‐label  treatment  for  bipolar  disorder,  neuropathic 

pain,  and  migraines.  712  F.3d  at  27‐28.  The  First  Circuit’s  decision  did  not 

involve  class  certification,  but  in  the  course  of  affirming  a  jury  verdict  in  the 

plaintiffs’  favor,  the  court  rejected  Pfizer’s  contention  that  the  plaintiffs  had 

offered insufficient proof that Pfizer’s misrepresentations caused doctors to write 

excess  prescriptions  paid  for  by  the  plaintiffs.  The  plaintiffs  did  not  rely  on 

individualized  evidence  that  doctors  had,  in  fact,  relied  on  Pfizer’s 



                                             60 
 
misrepresentations,  and  instead  presented  an  aggregate  “regression  analysis” 

performed by Dr. Rosenthal “on sales information against promotional spending 

on  detailing,  professional  journal  advertising,  and  the  retail  value  of  samples, 

while controlling for other variables.” Id. at 30. The First Circuit concluded that 

Dr.  Rosenthal’s  analysis,  which  determined  that  “Pfizer’s  [off‐label]  marketing 

had a causal effect on prescribing behaviors,” id. at 45, was sufficient to support 

the  jury’s  finding  of  RICO  causation,  id.  at  45–47.  Significantly,  the  Neurontin 

court  stressed  the  differences  between  Dr.  Rosenthal’s  analysis  there  and  the 

mere  correlation  evidence  relied  upon  by  the  plaintiffs  in  Zyprexa,  which  did 

“not  come  close  to  resembling  Dr.  Rosenthal’s  evidence.”  Id.  at  46;  see  also  id. 

(noting  that  in  Zyprexa,  “the  plaintiffs’  aggregate  evidence  of  causation  . . . 

involv[ed]  only  an  extrapolation  from  the  fact  that  the  number  of  off‐label 

prescriptions for Zyprexa fell after Eli Lilly’s fraud became known”). 

       As noted, the First Circuit did not address class certification in Neurontin, 

so it did not have occasion to hold squarely that a class of HBPs could succeed in 

proving class‐wide RICO causation based on a regression analysis. In particular, 

the  First  Circuit  was  not  required  to  decide  whether  Dr.  Rosenthal’s  analysis—

which it held was sufficient to support a finding that the specific HBPs before the 



                                             61 
 
court had suffered an injury caused by Pfizer’s misrepresentations—would also 

be sufficient to support the broader finding (necessary when class certification is 

at  issue)  that  all  HBPs  in  a  class  had  suffered  an  injury  caused  by  those 

misrepresentations.  Nonetheless,  Neurontin  does  indicate  that  where  individual 

physicians’ reliance on a pharmaceutical company’s misrepresentations forms a 

necessary  link  in  the  causal  chain  between  those  misrepresentations  and  the 

plaintiffs’ injury, such reliance can be proved to a jury with sufficiently powerful 

aggregate evidence, as opposed to individualized inquiries as to each prescribing 

physician’s actual decisionmaking.  

       In any event, we need not (and do not intend to) express any view here on 

whether or when an aggregate regression analysis similar to the one deployed in 

Neurontin  might  be  sufficient  to  prove  causation  on  a  class‐wide  basis  in  other 

pharmaceutical‐marketing cases alleging a pattern of mail fraud actionable under 

RICO.  Here,  Plaintiffs’  causation  evidence—apparently  by  their  own  choice—is 

akin  to  the  simplistic  proof  introduced  by  the  Zyprexa  plaintiffs,  and  not  to  the 

far  more  sophisticated  proof  offered  in  Neurontin.  Because  Zyprexa  controls,  we 

conclude that Plaintiffs are unable to show RICO causation by generalized proof, 




                                             62 
 
and  we  accordingly  conclude  that  the  district  court  did  not  err  in  denying 

Plaintiffs’ class‐certification motion. 

                                            II. 

       The  district  court  granted  summary  judgment  to  Aventis  on  Plaintiffs’ 

RICO claims, relying on Zyprexa to hold that generalized proof of causation was 

impossible  because  of  the  intervening  actions  of  prescribing  physicians.  As 

explained  above,  this  conclusion—that  Plaintiffs  cannot  prove  third‐party 

reliance,  and  thus  causation,  by  generalized  proof—is  sound.  On  appeal, 

Plaintiffs do not criticize the district court’s decision on any grounds particular to 

summary  judgment,  but  rather  continue  to  argue,  as  they  did  in  the  class 

certification context, that they can prove their claim by generalized evidence. As 

we have explained, they cannot. 

       This might be the end of the inquiry, but we observe that Zyprexa declined 

to  extend  its  class  certification  holding  regarding  the  quantity  effect  theory  to 

also  decide  Lilly’s  motion  for  summary  judgment:  “while  that  theory  cannot 

support  class  certification,”  the  Zyprexa  Court  noted,  “it  is  not  clear  that  the 

theory  is  not  viable  with  respect  to  individual  claims  by  some  [HBPs]  or  other 

purchasers.”  620  F.3d  at  136.  The  Zyprexa  court  thus  “decline[d]  to  consider 



                                            63 
 
whether  summary  judgment  with  respect  to  the  quantity  effect  theory  is 

appropriate in the first instance.” Id.  

           In  keeping  with  the  distinction  drawn  in  Zyprexa,  we  reaffirm  that  a 

plaintiff is not necessarily foreclosed from bringing a RICO claim merely because 

its  attempt  to  certify  a  class  using  generalized  proof  has  failed.  As  noted, 

moreover, it may be possible for a plaintiff to establish its own claim (as opposed 

to  the  claims  of  each  class  member)  using  aggregate  statistical  proof—i.e., 

without  having  to  show  the  individual  reliance  of  thousands  of  prescribing 

doctors—provided that such proof is more robust, and therefore more probative 

of  causation,  than  the  simplistic  correlation  evidence  presented  here.11  See,  e.g., 

Neurontin,  712  F.3d  at  45‐47.  But  the  correlation  evidence  offered  by  Plaintiffs 

here is no more probative as to whether Aventis’s alleged fraud caused Plaintiffs 

themselves to suffer an injury than it is as to whether that alleged fraud caused 

an injury to each HBP in the putative class. Nor have Plaintiffs offered any other 

kind  of  proof  that  might  show  that  they  themselves,  if  not  all  class  members, 

suffered  an  injury  by  reason  of  Aventis’s  alleged  fraud.  See  Sergeants  IV,  20  F. 

                                              
          We do not express any view on what evidence Plaintiffs might have presented 
           11

in order to succeed on their individual claims, as Plaintiffs neither assert that they have 
put  forth  such  proof  nor  challenge  the  district  court’s  conclusion  that  they  have  not 
done so. 

                                                 64 
 
Supp. 3d at 328‐29 (“Since Plaintiffs do not argue that they are prepared to offer 

individualized  proof,  .  .  .  Defendants  are  entitled  to  summary  judgment  on  the 

RICO  claims.”).  Accordingly,  Plaintiffs  cannot  prove  the  causation  element  of 

their RICO claims, and we therefore affirm the district court’s grant of summary 

judgment to Aventis on those claims. 

                                           III. 

      We affirm the dismissal of Plaintiffs’ state‐law claims for substantially the 

reasons stated by the district court in its well‐reasoned opinion. 

                                    CONCLUSION 

      We  have  considered  Plaintiffs  remaining  contentions  and  find  them  to  be 

without merit.  For  the  foregoing  reasons,  we  AFFIRM  the  orders  of  the district 

court  denying  Plaintiffs’  motion  for  class  certification  and  granting  Aventis’s 

motion for summary judgment. 




                                           65